MEMORANDUM**
Petitioner Miguel Torres claims that he was denied due process because he had no opportunity to confront a witness. The Immigration Judge (“IJ”) found Torres ex-cludable on charges of alien smuggling based in part on a videotaped interview, conducted by the INS, of the woman Torres allegedly attempted to bring into the United States. Torres argues that the IJ erred in admitting the videotaped testimony because the INS did not show that the witness was unavailable.
Unless a petitioner first exhausts all available administrative remedies, this court lacks jurisdiction to hear his claim. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994). Torres did not challenge the IJ’s admission of the videotaped testimony — on due process or any other grounds — before the BIA. As a result, this court lacks jurisdiction over Torres’s appeal.
Accordingly, the petition for review is DISMISSED.
In addition, the stay of deportation issued on July,24, 2003 is ordered VACATED on the date of issuance of the mandate. *170The court is not inclined to grant any further stays.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.